DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 11/18/2021 are acknowledged and have been fully considered.  Claims 1, 4-11, and 13-14 are now pending.  Claims 2, 3, and 12 are canceled; claim 1 is amended; no claims are withdrawn; no claims are new.
Claims 1, 4-11, and 13-14 will be examined on the merits herein.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 11/18/2021 has been considered by the Examiner.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 4-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (WO 2014/064121, of record) in view of Torgerson et al. (US 2007/0286837, of record).
Jones et al. teaches a benefit agent delivery particle, comprising a benefit agent, and having at the outer surface of the particle one or more delivery aids which include a chitosan salt, which comprises a chitosan component and an anion (see abstract). Jones et al. teaches that the benefit agent can be selected from a group which includes silicones.  Jones et al. teaches that the silicone can be dimethiconol and aminosilicone oils (i.e. a functionalized non-volatile silicone, see page 42).  Jones teaches that the silicone can be dimethicone (see page 44).  Jones et al. teaches that the particles are typically included in compositions at levels of from 0.001 % to 10% by weight of the total composition (see page 25).  Jones et al. teaches that the total amount of silicone is preferably from 0.01 wt% to 10 %wt of the total composition (see page 44).
Jones does not teach that the amount of the functionalized non-volatile silicone is greater than 20% by weight of the total percent by weight of the non-volitatile silicone present in the personal care composition.
Torgerson et al. teaches hair care composition comprising an aminosilicone (i.e. a functionalized non-volatile silicone, see abstract).   Torgerson et al. teaches examples with aminosilicone and dimethicone (i.e. a functionalized non-volatile silicone and a non-volatile silicone, see Examples 1-18). Torgerson et al. teaches a composition with 2% 
Regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amounts of aminosiclione and dimethicone as taught by Torgerson et al. teaches in the composition of Jones et al.  One would be motivated to do so with a reasonable expectation of success as Jones et al. suggests the use of both aminosilicone and dimethicone, and Torgerson et al. teaches a hair care composition can be successfully formulated utilizing aminosilicone and dimethicone in combination.  Regarding the weight ratio of particle to functionalized non-volatile silicone, Jones et al. teaches that the particles are typically included in compositions at levels of from 0.001 % to 10% by weight of the total composition (see page 25).  Jones et al. discloses that the total amount of silicone is preferably from 0.01 wt% to 10 %wt of the total composition (see page 44).  This reads on a ratio of particle to functionalized non-volatile silicone of 1:10 to 1:1 (i.e. 0.001:0.01 to 10:10), which falls in the claimed ratio. Alternatively, 2% by weight of aminosilicone as taught by Torgerson et al. and from 0.001 % to 10% by weight of particles as taught by Jones et al., also overlaps the claimed ratio.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Regarding claim 5, Jones et al. teaches that the particles comprise a core which comprises the benefit agent and a shell which comprises the water insoluble non-polysaccharide polymer, with the chitosan salt attached at the outer surface of the shell (see page 4).
	Regarding claim 6, Jones et al. teaches that a highly preferred benefit is the delivery of fragrance and that a benefit agent is a fragrance (see page 7).
	Regarding claims 7 and 8, Jones et al. teaches that the core can be an aminoplast, such as melamine/formaldehyde or urea/formaldehyde (see page 11).
	Regarding claim 9, Jones et al. teaches that the particle has an average diameter of less than 10 micron, and preferably an average diameter in the range 1 -10 micron (see page 4).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Regarding claim 10, Jones et al. teaches that the chitosan salt, as
deposition aid is bound to the particle by means of a covalent bond (see page 11).
	Regarding claim 11, Jones et al. teaches that the viscosity of the silicone is preferably at least 60,000 cSt (see page 43). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

	Regarding claim 14, Jones et al. teaches a hair conditioner (see page 22). 

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection set forth above as necessitated by amendment.
Applicant argues that it was surprisingly found that when including the particles and specific silicone of the present invention into a personal care composition, the particles have better deposition efficiency onto hair.  Applicant is reminded that unexpected results must be commensurate in scope with claimed invention.  Table 1 is drawn to specific compositions, with specific amounts of each component.  Further, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  In the instant case, Applicant is arguing that the data shown in Table 2 is unexpected, however it is not entirely clear that the results are unexpected across all examples. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the control example provides a deposition of 5.3±0.5, while two of the examples that are described as inventive only provide 8.2±1.7 
Applicant argues that Jones teaches a laundry list of suitable silicones. However, "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Further, the MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Applicant argues that Jones the teaching regarding the total amount of silicone is not limited to functionalized non-volatile silicone, and thus Jones does not teach the claimed ratio.  However, Jones teaches the inclusion “a silicone”, which reasonable prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  The Examiner notes that Applicants can rebut a prima facie case of obviousness by showing the criticality of the range, however there is nothing in the instant specification which suggests that the claimed ratio is critical.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-11, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10, 13, and 14 of U.S. Patent No. 11,253,458.  Please note that this rejection was previously presented as a nonstatutory double patenting rejection in view of copending Application No. 16/343015, which has now issued as the referenced patent.
 Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,253,458 is drawn to a personal care composition comprising: a) particle comprising chitosan salt at the outer surface of the particle; and b) a silicone component selected from the group consisting of dimethicone. aminosilicone or a mixture thereof, wherein the silicone component has a viscosity of at least 5,000 cSt at 25°C; wherein the weight ratio of the particle to the silicone component is from 1:20 to 5:1, where the silicone component comprises dimethicone and the chitosan salt is chitosan-amino acid salt, preferably a chitosan-arginine salt.  

Response to Arguments
Applicant has requested that the provisional rejections be held in abeyance until patentable subject matter is identified.  The request to hold the rejection in abeyance has been noted and as no arguments regarding the merits of the rejection have been submitted, the rejection is maintained for reasons of record.  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Melissa L Fisher/           Primary Examiner, Art Unit 1611